Title: To James Madison from Alexander James Dallas, 5 October 1816
From: Dallas, Alexander James
To: Madison, James



Dear Sir
5. Oct. 1816.

If I had received your favor of the  instant, at Washington, I should have been tempted to remain there, for the gratification of personal farewell.  Indeed, I ran some risque, by undertaking the journey hither, the first day of my being able to leave my bed, for nearly a week.
I always doubted Mr. Clay’s disposition to accept the War Department, although I have no doubt of his wish to be placed in the Cabinet.  Your Selection of Mr. Lowndes for the Treasury will give general satisfaction.  He is intelligent; and his acquirements in politics and literature have been occasionally displayed.  He certainly appears to possess the respect and confidence of the House of Representatives; and the tone of his mind is so placid, his dispositions So amiable, his manners so unassuming, that I question, whether any other public man is better qualified to please, and to be pleased, in a Station calculated to try the temper, as well as the talents, of the Occupant.  This view of Mr. Lowndes’s character, however, has suggested Some apprehension, that he may shrink from the task; doubtful whether his Constitution can bear incessant labors, and his nerves maintain the warfare for official independence, with Banks and Brokers &c.
I am making arrangements to resume the business of the Courts; but you may still rely upon my attention to the Treasury routine, until you fix the day for my ceasing to act.  I feel some uneasiness, at the course pursued by Mr. Lee; and beg you to consider, when you arrive at Washington, whether the latitude which he gives to the powers of his office, will not lead to an expenditure, far exceeding the legislative intention.  It is said, that he thinks himself authorised to pay for all the Houses and property destroyed upon the Niagara frontier!  Without impugning the principle, the real principle, of the Act of Congress, I cannot concieve a more improvident measure, than that of laying the Treasury open to the demands of an individual, without checks, and without appeal.  If some restraint be not ensured, our treasure will be absorbed almost imperceptibly.
I shall be very anxious to hear the result of Col. Jessup’s intelligence.  Indeed, notwithstanding my separation from you, I shall continue to feel a deep interest in all your measures; and if at any time or in anyway, you think I can be of service, I flatter myself that you will not hesitate to command me.  I am, Dear Sir, most respectfully & faithfully, Yrs

A. J. Dallas

